Case: 14-60429      Document: 00513039783         Page: 1    Date Filed: 05/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                                                                 May 12, 2015
                                    No. 14-60429
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk

KARINA ESQUIVAL VILLAMIL, also known as Karina Villamil, also known
as Karina Esquival-Villamil,

               Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

               Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 721 303


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       Karina Esquival Villamil, a native and citizen of Costa Rica, petitions
for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing
her appeal from an immigration judge’s denial of her application for
withholding of removal.         Villamil had sought withholding based on her
membership in a particular social group, namely women who have left their


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60429    Document: 00513039783      Page: 2   Date Filed: 05/12/2015



                                  No. 14-60429
country due to domestic abuse and fear returning because of the abuser. In
this court, she contends that the BIA erred in dismissing her appeal because
the harm she suffered during her relationship with an ex-boyfriend constituted
persecution; she belongs to a valid social group; domestic violence is a serious
and growing societal problem in Costa Rica; and she established a clear
probability of future persecution. Additionally, she contends that, contrary to
the BIA’s decision, the danger of future harm has not been eliminated simply
because she previously has managed to avoid her ex-boyfriend in Costa Rica
after their relationship ended.
      We review the factual determination that an alien is not eligible for
withholding of removal under the substantial evidence standard. See Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under that standard, we may
not reverse an immigration court’s factual findings unless “the evidence [is] so
compelling that no reasonable factfinder could conclude against it.” Wang v.
Holder, 569 F.3d 531, 537 (5th Cir. 2009).
      Villamil has not demonstrated the required “clear probability of
persecution upon return” to be eligible for withholding of removal. Roy v.
Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal quotation marks and
citation omitted). Like the BIA, we assume without deciding that Villamil
suffered past persecution on account of her membership in a valid “particular
social group.” Zhu v. Gonzales, 493 F.3d 588, 596 (5th Cir. 2007) (internal
quotation marks and citation omitted). This assumption carries a rebuttable
presumption that Villamil’s life or freedom would be threatened upon her
return to Costa Rica. See id. (citing 8 C.F.R. § 208.16(b)(1)(i)). However,
Villamil has not shown that the evidence compels reversal of the BIA’s finding
that any presumption of future persecution was rebutted. See id. at 596–97.
      The record indicates that Villamil terminated her teenage relationship
with an abusive ex-boyfriend over a decade ago. She lived in Costa Rica
                                       2
    Case: 14-60429    Document: 00513039783     Page: 3   Date Filed: 05/12/2015



                                 No. 14-60429
without incident for several months after ending the relationship, and
successfully avoided him when she returned to Costa Rica from the United
States for several months in 2005. Because Villamil avoided the threat posed
by her ex-boyfriend without relocating to another part of Costa Rica,
substantial evidence supports the BIA’s finding. See Roy, 389 F.3d at 139; Zhu,
493 F.3d at 596–97; 8 C.F.R. § 208.16(b)(1)(i). Villamil’s assertion that her
ability to avoid her ex-boyfriend has not eliminated the danger of future harm
does not meet the requisite determination that “it is more likely than not” that
her life or freedom would be threatened by persecution if she is not granted
withholding of removal. See Roy, 389 F.3d at 138.
      In light of the foregoing, the petition for review is DENIED.




                                       3